DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments, it is noted that Hurst discloses a file (computer accessed data table; Fig. 1, paragraph 25, 48) which indicates a mapping between playback time and trick play playback times (metadata index mapping presentation times of different objects to select the next corresponding object; Fig. 1, paragraph 18-26, 31, 45-46, 48, 55).
	Therefore, applicant’s arguments are not convincing, as Hurst disclosure of an indexed data table mapping time segments of the “standard playback stream” with different time segments of the trick play stream meets the current limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US 2012/0210216 A1) (of record) in view of Brelay et al. (Brelay) (US 2011/0271092 A1) (of record).
As to claim 1, Hurst discloses a method comprising:
receiving, by a video playback device and during output of segmented video content, a request to start a trick play (user trickplay input regarding playback rate or direction; paragraph 36, 45, 51-53);
determining a trick play playback time that corresponds to a playback time associated with a video frame of the segmented video content that is outputted during receipt of the request to start the trick play (data table mapping playtime times to trick play time segments; Fig. 1, paragraph 18-26, 31, 45-46, 48, 55),
determining, based on a file indicating a mapping between the determined trick play playback time and the playback time (data table indicating the mapping; paragraph 25, 48) associated with the video frame of the segmented video content that is outputted during receipt of the request to start the trick play, a video segment of segmented trick play video content at which to begin the trick play (metadata mapping presentation times of different objects to select next corresponding object; Fig. 1, paragraph 18-26, 31, 45-46, 48, 55),
wherein each segment of the segmented trick play video content corresponds to a portion of the video content that is longer is duration than each segment of the segmented video content (trickplay segments representing the same time period but having a longer duration due to having more frames to provide “slow motion”; see Fig. 1, paragraph 17, 44, 52);
causing playback of the segmented trick play video content beginning with the determined video segment (sequential playback of the determined object from the trickplay stream to maintain continuity; paragraph 26-27, 46, 51-55), he fails to specifically disclose wherein each segment of the segmented trick play video content has a playback duration equal to a segment of the segmented video content and corresponds to a portion of the video content that is longer is duration than the video content contained in each segment of the segmented video content.
In an analogous art, Brelay discloses a method of streaming segmented video including providing a segmented trick-play stream (Fig. 2, 7; paragraph 44-45, 91-94) wherein each segment of the segmented trick play video content has a playback duration equal to a segment of the segmented video content and corresponds to a portion of the video content that is longer is duration than the video content contained in each segment of the segmented video content (2x trickplay but with segments of similar playback duration as the original content; Fig. 14, paragraph 88, 98-101) so as to utilize a known method of sizing trick play segments and ensuring the segment sizes match the requirements of the utilized streaming protocol (paragraph 88, 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hurst’s system to include wherein each segment of the segmented trick play video content has a playback duration equal to a segment of the segmented video content and corresponds to a portion of the video content that is longer is duration than the video content contained in each segment of the segmented video content, as taught in combination with Brelay, for the benefit of utilizing a known method of sizing trick play segments and ensuring the segment sizes match the requirements of the utilized streaming protocol.

As to claim 2, Hurst and Brelay disclose wherein the playback time is a starting playback time of a corresponding video segment, of the segmented video content, comprising the video frame (current discrete video object including a plurality of frame; Fig. 1, paragraph 18-26, 31, 45-46, 48, 55).

As to claim 3, Hurst and Brelay disclose selecting, based on the trick play playback time, the determined video segment from among a plurality of video segments of the segmented trick play video content (selecting the next sequential video object based upon the timing index; Fig. 1, paragraph 18-26, 31, 45-46, 48, 55), and

As to claim 6, Hurst and Brelay disclose wherein:
the segmented video content comprises a set of video frames (normal playback rate objects and video frames; Fig. 1-2; paragraph 18-19, 27, 30-31); and
the segmented trick play video content comprises a subset of the set of video frames of the segmented video content (trickplay segments including less frames based upon the particular trickplay playback rate; Fig. 1; paragraph 18-19).

As to claim 7, Hurst and Brelay disclose wherein:
the segmented video content comprises first segmented trick play video content associated with a first playback rate (trickplay segments including frames based upon the particular trickplay playback rate; Fig. 1; paragraph 18-19.; and
the segmented trick play video content comprises second segmented trick play video content associated with a second playback rate that is different than the first playback rate (wherein any number of different trickplay streams may be available at different playback rates; Fig. 1; paragraph 18-19, 22, 39, 43, 56-57).

As to claim 8, Hurst discloses a method comprising:
receiving, by a video playback device and during output of segmented trick play video content, a request to stop a trick play (user input regarding playback rate or direction; paragraph 36, 45, 51-53);
determining a trick play playback time that corresponds to a playback time associated with a video frame of the segmented video content that is outputted during receipt of the request to start the trick play (data table mapping playtime times to trick play time segments; Fig. 1, paragraph 18-26, 31, 45-46, 48, 55),
determining, based on a file indicating a mapping between the determined trick play playback time and the playback time (data table indicating the mapping; paragraph 25, 48) associated with the video frame of the segmented trick play video content that is outputted during receipt of the request to stop the trick play, a video segment of segmented video content at which to resume playback of the segmented video content (metadata mapping presentation times of different objects to select next corresponding object; Fig. 1, paragraph 18-26, 31, 45-46, 48, 55); 
wherein each segment of the segmented trick play video content corresponds to a portion of the video content that is shorter in duration than each segment of the segmented video content (“fast forward” trickplay segments corresponding to a portion of the video content which have less frames and a shorter duration that the “normal” playback duration; see Fig. 1, paragraph 17, 44, 52);
causing playback of the segmented video content beginning with the determined video segment (maintaining sequential playback of the determined objects between the various playback speeds and directions for continuity; paragraph 26-27, 46, 51-55),
he fails to specifically disclose wherein each segment of the segmented trick play video content has a playback duration equal to a segment of the segmented video content and corresponds to a portion of the video content that is longer is duration than the video content contained in each segment of the segmented video content.
In an analogous art, Brelay discloses a method of streaming segmented video including providing a segmented trick-play stream (Fig. 2, 7; paragraph 44-45, 91-94) wherein each segment of the segmented trick play video content has a playback duration equal to a segment of the segmented video content and corresponds to a portion of the video content that is longer is duration than the video content contained in each segment of the segmented video content (2x trickplay but with segments of similar playback duration as the original content; Fig. 14, paragraph 88, 98-101) so as to utilize a known method of sizing trick play segments and ensuring the segment sizes match the requirements of the utilized streaming protocol (paragraph 88, 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hurst’s system to include wherein each segment of the segmented trick play video content has a playback duration equal to a segment of the segmented video content and corresponds to a portion of the video content that is longer is duration than the video content contained in each segment of the segmented video content, as taught in combination with Brelay, for the benefit of utilizing a known method of sizing trick play segments and ensuring the segment sizes match the requirements of the utilized streaming protocol.

As to claim 9, Hurst and Brelay disclose wherein the trick play playback time is a starting playback time of a corresponding video segment, of the segmented trick play video content, comprising the video frame (current discrete video object including a plurality of frame; Fig. 1, paragraph 18-26, 31, 45-46, 48, 55).

As to claim 10, Hurst and Brelay disclose selecting, based on the playback time, the determined video segment from among a plurality of video segments of the segmented video content (selecting the next sequential video object based upon the timing index; Fig. 1, paragraph 18-26, 31, 45-46, 48, 55).

As to claim 11, Hurst and Brelay disclose wherein a starting playback time of the determined video segment is greater than or equal to the playback time (selecting the next sequential video object based upon the timing index; Fig. 1, paragraph 22-23).

As to claim 14, Hurst and Brelay disclose wherein:
the segmented video content comprises first segmented trick play video content associated with a first playback rate (trickplay segments including frames based upon the particular trickplay playback rate; Fig. 1; paragraph 18-19.; and
the segmented trick play video content comprises second segmented trick play video content associated with a second playback rate that is different than the first playback rate (wherein any number of different trickplay streams may be available at different playback rates; Fig. 1; paragraph 18-19, 22, 39, 43, 56-57).

	As to claim 15, Hurst discloses a method comprising:
outputting, by a video playback device, first segmented video content (Fig. 3, 302; paragraph 45-47);
after receiving a request to start a trick play (user trickplay input regarding playback rate or direction; paragraph 36, 45, 51-53), and based on a file indicating a mapping between a first playback time of the first segmented video content and a second playback time of a second segmented video content (data table indicating mapping between playback segments and trickplay segments; paragraph 25, 48)
 initiating playback of a first video segment of second segmented video content (sequential playback of the determined object from the trickplay stream to maintain continuity; paragraph 26-27, 46, 51-55),
wherein each segment of the second segmented video content corresponds to a portion of the video content that is longer is duration than each segment of the first segmented video content (“slow motion” trickplay segments corresponding to a portion of the video content which have more frames and a longer duration that the “normal” playback duration; see Fig. 1, paragraph 17, 44, 52);
after receiving a request to stop the trick play (user input regarding playback rate or direction; paragraph 36, 45, 51-53) and based on the file indicating a mapping between a third playback time of the second segmented video content and a fourth playback time of the first segmented video content (data table indicating mapping between playback segments and trickplay segments; paragraph 25, 48), initiating playback of a second video segment of the first segmented video content (maintaining sequential playback of the determined objects between the various playback speeds and directions for continuity; paragraph 26-27, 46, 51-55), wherein the second video segment is determined based on a second playback time associated with a second video frame of the second segmented video content that is outputted during receipt of the request to stop the trick play (based on metadata mapping presentation times of different objects to select next corresponding object; Fig. 1, paragraph 18-26, 31, 45-46, 48, 55),
he fails to specifically disclose wherein each segment of the segmented trick play video content has a playback duration equal to a segment of the segmented video content and corresponds to a portion of the video content that is longer is duration than the video content contained in each segment of the segmented video content.
In an analogous art, Brelay discloses a method of streaming segmented video including providing a segmented trick-play stream (Fig. 2, 7; paragraph 44-45, 91-94) wherein each segment of the segmented trick play video content has a playback duration equal to a segment of the segmented video content and corresponds to a portion of the video content that is longer is duration than the video content contained in each segment of the segmented video content (2x trickplay but with segments of similar playback duration as the original content; Fig. 14, paragraph 88, 98-101) so as to utilize a known method of sizing trick play segments and ensuring the segment sizes match the requirements of the utilized streaming protocol (paragraph 88, 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hurst’s system to include wherein each segment of the segmented trick play video content has a playback duration equal to a segment of the segmented video content and corresponds to a portion of the video content that is longer is duration than the video content contained in each segment of the segmented video content, as taught in combination with Brelay, for the benefit of utilizing a known method of sizing trick play segments and ensuring the segment sizes match the requirements of the utilized streaming protocol.

As to claim 16, Hurst and Brelay disclose wherein:
the first segmented video content comprises segmented normal rate video content (normal playback rate objects and video frames; Fig. 1-2; paragraph 18-19, 27, 30-31); and
the second segmented video content comprises segmented trick play video content (trickplay segments including less frames based upon the particular trickplay playback rate; Fig. 1; paragraph 18-19).

As to claim 17, Hurst and Brelay disclose wherein:
the first segmented video content comprises first segmented trick play video content associated with a first playback rate (trickplay segments including frames based upon the particular trickplay playback rate; Fig. 1; paragraph 18-19.; and
the second segmented video content comprises second segmented trick play video content associated with a second playback rate that is different than the first playback rate (wherein any number of different trickplay streams may be available at different playback rates; Fig. 1; paragraph 18-19, 22, 39, 43, 56-57).

As to claim 18, Hurst and Brelay disclose wherein:
the trick play is a rewind trick play (paragraph 17-22, 44, 53); and
video frames of the second segmented trick play video content are arranged in reverse order relative to the first segmented video content (see Fig. 1, paragraph 17-18, 22).

As to claim 19, Hurst and Brelay disclose after receiving the request to start the trick play and based on the file indicating the mapping between the first playback time of the first segmented video content and the second playback time of the second segmented video content (data table indicating mapping between playback segments and trickplay segments; paragraph 25, 48), requesting the first video segment from a video content provider (Fig. 3, paragraph 42, 45-55); and
after receiving the request to stop the trick play and based on the file indicating the mapping between the third playback time of the second segmented video content and the fourth playback time of the first segmented video content (data table indicating mapping between playback segments and trickplay segments; paragraph 25, 48), requesting the second video segment from the video content provider (Fig. 3, paragraph 42, 45-55).

As to claim 21, Hurst and Brelay disclose receiving, by the video playback device and from a content provider, the file indicating the mapping between the determined trick play playback time and the playback time associated with the video frame of the segmented video content that is outputted during receipt of the request to start the trick play (metadata table provided with video object streams; see Hurst at paragraph 25, 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst and Brelay and further in view of Boccon-Gibod et al. (Boccon-Gibod) (6,965,724) (of record).
As to claim 4, while Hurst and Brelay disclose wherein the trick play playback time is determined relative to the relative to the relative presentation time of the segments (paragraph 24-26, 48), he fails to specifically disclose wherein the trick play playback time is determined at least by dividing the playback time by a playback rate of the trick play.
	In an analogous art, Boccon-Gibod discloses a system for switching between different speed normal and trick-play streams (column 2, lines 26-59) which will identify the ideal trick-play playback time and frame by dividing the playback time by a playback rate of the trick play (playback position in the normal stream is divided by the playback rate of the new trickplay stream to identify the corresponding location in the trickplay stream; Fig. 2, column 4, line 1-column 5, line 38) so as to achieve efficient switching between the different streams (column 5, lines 32-37). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hurst’s system to include wherein the trick play playback time is determined at least by dividing the playback time by a playback rate of the trick play, as taught in combination with Boccon-Gibod, for the benefit of efficient switching between the different streams.

As to claim 5, while Hurst and Brelay disclose wherein: the trick play is a rewind trick play (paragraph 17-22, 44, 53) and video frames of the segmented trick play video content are arranged in reverse order relative to the segmented video content (see Fig. 1, paragraph 17-18, 22), he fails to specifically disclose wherein the trick play playback time is further determined by subtracting, from an ending playback time of the segmented trick play video content, a result obtained by the dividing.
	In an analogous art, Boccon-Gibod discloses a system for switching between different speed normal and trick-play streams (column 2, lines 26-59) which will identify the ideal trick-play playback time and frame by dividing the playback time by a playback rate of the trick play (playback position in the normal stream is divided by the playback rate of the new trickplay stream to identify the corresponding location in the trickplay stream; Fig. 2, column 4, line 1-column 5, line 38) wherein the trick play playback time is further determined by subtracting, from an ending playback time of the segmented trick play video content, a result obtained by the dividing (adding the result from a forward trickplay and subtracting the result from a reverse or negative speed trickplay; column 5, lines 8, 27-28, column 7, line 44) so as to achieve efficient switching between the different streams (column 5, lines 32-37). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hurst’s system to include wherein the trick play playback time is further determined by subtracting, from an ending playback time of the segmented trick play video content, a result obtained by the dividing, as taught in combination with Boccon-Gibod, for the benefit of efficient switching between the different streams.

As to claim 12, while Hurst and Brelay disclose wherein: the trick play is a fast-forward trick play (paragraph 17, 19-21, 43), he fails to specifically disclose wherein playback time is determined by multiplying the trick play playback time by a playback rate of the fast-forward trick play.
	In an analogous art, Boccon-Gibod discloses a system for switching between different speed normal and trick-play streams (column 2, lines 26-59) which will identify the ideal playback time and frame when switching between streams by wherein playback time is determined by multiplying the trick play playback time by a playback rate of the fast-forward trick play (multiplying by the current playback speed; Fig. 2, column 4, line 1-column 5, line 38) so as to achieve efficient switching between the different streams (column 5, lines 32-37). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hurst’s system to include wherein playback time is determined by multiplying the trick play playback time by a playback rate of the fast-forward trick play, a result obtained by the dividing, as taught in combination with Boccon-Gibod, for the benefit of efficient switching between the different streams.

As to claim 13, while Hurst and Brelay disclose wherein: the trick play is a rewind trick play (paragraph 17-22, 44, 53) and video frames of the segmented trick play video content are arranged in reverse order relative to the segmented video content (see Fig. 1, paragraph 17-18, 22), he fails to specifically disclose wherein the playback time is determined by multiplying a playback rate of the rewind trick play with a result obtained by subtracting the trick play playback time from an ending playback time of the segmented trick play video content.
	In an analogous art, Boccon-Gibod discloses a system for switching between different speed normal and trick-play streams (column 2, lines 26-59) which will identify the ideal trick-play playback time and frame by multiplying a playback rate of the rewind trick play with a result obtained by subtracting the trick play playback time from an ending playback time of the segmented trick play video content (multiplying by the current playback speed and the subtraction to determine the “old_frame”; Fig. 2, column 4, line 1-column 5, line 31) so as to achieve efficient switching between the different streams (column 5, lines 32-37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hurst’s system to include wherein the playback time is determined by multiplying a playback rate of the rewind trick play with a result obtained by subtracting the trick play playback time from an ending playback time of the segmented trick play video content, as taught in combination with Boccon-Gibod, for the benefit of efficient switching between the different streams.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst and Brelay and further in view of Major et al. (Major) (US 2005/0262257 A1) (of record).
As to claim 20, while Hurst and Brelay disclose receiving, by the video playback device and from a content provider, the first segmented video content and the second segmented video content, he fails to specifically disclose receiving the first and second segmented video content simultaneously.
In an analogous art, Major discloses a streaming video system providing trick-play (Fig. 1, 4; paragraph 43-44, 52-54) wherein the user receiver will receive a plurality of video segments simultaneously (paragraph 54-55, 57-59) so as to improve the user experience and eliminate any delays due to buffering and network latency (paragraph 55, 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hurst’s system to include receiving the first and second segmented video content simultaneously, as taught in combination with Major, for the benefit of eliminating any delays for the user due to buffering and network latency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424